Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “a predetermined particle size distribution.” It is noted that said limitation is interpreted as any size. Similarly for claim 6, any chosen size for comminuting would be considered suitable for processing in fines removal and coarse flotation.
Claim 1 step (b) (ii) recites “a waste fine material.” As no method step positively recites the source of the waste fines or how the waste fines are part of the various method streams, such a term is read in light of the specification.  More specifically, [0024], [0056], and [0170] that teach waste fines are inherently part of the various process streams after comminuting. 
It is noted that the division of coarse and fine for the streams/flotation element is interpreted as an effect/result of the flotation element that divides the stream into a fine stream and a coarse stream. As such, the terms “coarse” and “fine” do not denote a specific size except where explicitly stated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-10, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 9 and 20 recite the limitation "the fines removal."  There is insufficient antecedent basis for this limitation in the claim. It is noted that as written, “the fines removal” appears to be directed towards an element of the system and not a step (see claim 2 “produced in the fines removal”, claims 3-5 “operating the fines removal”, claims 9 and 20 “processing…through the fines removal”). If the claim language were to be directed to the method step of removing fines in step (b) instead of a structure/system, then the claim would not be rejected under insufficient antecedent basis. 
The term "minimal" in claim 3 is a relative term which renders the claim indefinite.  The term "minimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what point the amount of fines would considered “minimal.”
Claim 7 recites “a higher percentage of coarse particles than other particles.” The term "coarse particles" in claim 7 is a relative term which renders the claim indefinite.  The term "coarse particles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is as to what size a particle would become a coarse particle.
Claim 9 recites that the comminution product stream is classified between (b) and (c), but step (b) already treated the comminution product stream into different streams thereby making claim 9 impossible.
Claims 10 and 21 recite “a valuable fines concentrate stream” and the claim upon which it depends also recites a valuable fines concentrate stream. As such, it is unclear if the valuable fines concentrate stream of claim 10 or claim 21 is the same or different than the valuable fines concentrate stream of claim 1.
Claim 20 recites classifying the comminution product stream “into a coarse stream of p80 ≥ 75 µm to 100 µm and fines stream of p80 < 75 µm to 100 µm.” It is unclear what is meant as greater than or equals as well as the less than symbols are applied to a range. As such, it is unclear what the metes and bounds of the coarse stream and the fines stream are. For example, will a p80 of 74µm to 105 µm be considered greater than a p80 of 75-100µm, or a p80 of 77 µm be considered greater than 75-100µm as 77 is greater than 75 but considered to be way less than 100.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filmer et al. (US 2017/0326559) in view of Niitti (US 2010/0018907).
Regarding claim 1, Filmer teaches a method for recovering gold and other valuable material from sulfide ores ([0009]-[0011], and [0053]), the method comprising comminuting the sulfide ore (54) and producing a comminution product, removing the fines via classification (58) to produce a valuable fines concentrate stream (70) and a coarse flotation feed (stream going to 62) comprising valuable coarse material, a waste coarse material, and a waste fines material, removing the valuable coarse particles from the coarse flotation feed through a coarse flotation element (62) to produce a valuable coarse concentrate stream (64) and a tailings stream (66) (Fig. 3; [0023]-[0024], [0050]-[0058]).
Filmer teaches that the fines are initially separated via classification and not flotation as claimed. Niitti teaches that flotation is combined with classification equipment in order to improve classification efficiency ([0013]).  Therefore, it would have been obvious to include a flotation element with the classification element in order to improve classification efficiency and separate more of the valuable fines. 
Regarding claims 2 and 9, Filmer in view of Niitti teaches combining the flotation element with a classification element to produce a fines stream and coarse stream as several successive flotation/classification cells can be used (Niitti [0013]).
Regarding claim 3, as Filmer in view of Niitti teaches improving fines and coarse particle separation, the resulting coarse flotation feed would contain minimal fines. 
Regarding claims 4-5, while Filmer and Niitti are silent on the exact amount of fines in the coarse flotation feed, one skilled in the art would have found it obvious to modify the number of successive flotation cells to achieve the desired result. Further, as the claimed method steps are the same, one skilled in the art would expect the same results even if not explicitly stated. 
Regarding claims 6-8 and 14-19, Filmer teaches that the comminution of the ore results in a range of sizes that overlap the claimed ranges ([0009]-[0011] and [0023]-[0024]). As such, one skilled in the art would have found Filmer either teaches the claimed ranges, or it would have been obvious to do so as the specific particle size can be optimized ([0023]) (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.).
Regarding claim 10, Filmer teaches that the fines stream is processed in a fines flotation circuit (72) thereby producing a valuable fines stream (74) and a waste fines stream (80).
Regarding claim 11, it is submitted as the flotation classifiers in modified Filmer separate the fines from the coarse particles, it would be a fines flotation element. 
Regarding claims 12-13, Filmer teaches that the ideal particle size for the coarse flotation feed is 150µm to 700µm ([0011]). 
Regarding claim 20, Filmer teaches that the fines stream typically is smaller than 75µm and can be ground as low as 20µm ([0022]-[0028]) with the coarse stream being produced having a typical range of greater than 100µm. It is noted that Filmer consistently discusses that the size range for the comminution can be changed and optimized according to results desired ([0009]-[0011] and [0022]-[00287]). As such, one skilled in the art would have found it obvious to optimize the classification degree according to the fluid treated and results desired. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,154,872. Although the claims at issue are not identical, they are not patentably distinct from each other because claims all limitations of claims 1-2 and 9-10 are present in claim 1 of `872. Claims 3-7, 11, and 20 contain subject matter that is either inherent to the process, or would have been an obvious matter of optimizing the method to provide the claimed results. Claims 8 and 12-19 contain the same subject matter present in claims 2-10 of `872.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777